                       Case 5:18-cv-01087 Document 1 Filed 10/15/18 Page 1 of 7



                                IN THE UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                        SAN ANTONIO DIVISION

DAVID GUZMAN AND                                         $
SANDRA GUZMAN                                            $
     Plaintiffs                                          $
                                                         $                  5:18-cv-01087
VS                                                       $       C.A. NO
                                                         $
THE BANK OF NEV/ YORK                                    $
MELLON F/IIA THE BANK OF                                 $
NEW YORK, AS TRUSTEE FOR                                 $
THE CERTIFICATEHOLDERS OF                                $
THE CWABS, INC., ASSET-BACKED                            $
CERTIFICATES, SERIES 200T6.II                            $
SELECT PORTFOLIO SERVICING,                              $
INC.                                                     $
     Defendants                                          $


                                 DEFENDANTS' NOTICE OF' REMOVAL

           Defendants, The Bank of New York MellonflVa The Bank of New York, as Trustee for

the Certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 20016-ll
("Trustee") and Select Portfolio Servicing, Inc. ("SPS") (both are collectively referred to herein

as ooDefendants") hereby remove this case from the 225th Judicial District Court of Bexar

County, Texas to the United States District Court for the Western District of Texas, San Antonio

Division. Defendants deny the claims and damages alleged in Plaintifß' Original Petition           and

file this Notice of Removal without waiving any claims, defenses, exceptions, or obligations that

may exist in their favor in state or federal court.

                                         r.       INTROqUCTION

            1.          On or about October 1, 2018, Plaintiffs, David Guzman and Sandra Guzman

(collectively referred to herein as ooPlaintiffs") commenced this action by filing Plaintiffs'

Original Petition with a request for Temporary and Permanent Injunction (the "Complaint"),

Cause     No. 2018CI18893; in the       225th   Distnct Court of Bexar County, Texas (the 'ostate Court


999999.190/3142836.1
                       Case 5:18-cv-01087 Document 1 Filed 10/15/18 Page 2 of 7



Action").I The State Court Action              was filed for purposes of delaying a foreclosure sale on real

property that serves as collateral for a first lien Loan.2 Upon information, Plaintifß have or are

attempting to obtain an ex parte temporary restraining order in the State Court Action without

notice to Defendants. This is the third time Plaintiffs and their counsel have engaged in this

questionable tactic and at least the third time they have filed a lawsuit against Defendants that

lacks merit. Their practice is to take an ex parte TRO                 in   state court without notifying the

undersigned, with full knowledge of the undersigned representation of the Defendants, each time

a foreclosure sale is noticed. In apparent recognition that their claims are frivolous, Plaintiffs

then non-suit their claims before the undersigned can respond.

            2.          Pursuant Io 28 U.S.C. $1446(b)        of the Federal Rules of Civil Procedure, this

Notice of Removal is timely filed within thirty (30) days of Defendants' first receipt of the initial

state court pleading.3

                           II.    PLEADINGS AND NOTICE TO STATE COURT

            3.          True and correct copies of all pleadings, process, orders and other filings in the

State Court Action are being filed along with this Notice of Removal as required by 28 U.S.C.

g1aa6(a). Pursuant to 28 U.S.C. $1446(d), written notice of this removal is being served on

Plaintiffs and filed in the State Court Action.

                                        III.     BASIS FOR REMOVAL

           4.           This action is within the original jurisdiction of the United States District Court

based on diversity jurisdiction. Furthermore, venue is proper in the Western District of Texas,

San Antonio            Division, under 28 U.S.C. $1aa1(a) because the state court where the State Court

Action has been pending is located in this district.


I    See Exhibit C-1.
2    See Complaint.
3    Bd. of Regents of Univ. of Texas Sys. v. Nippon Tel. & Tel. Corp., 478 F.3d274,278 (5th Cir. 2007)
                                                          2
999999.190/3142836.1
                       Case 5:18-cv-01087 Document 1 Filed 10/15/18 Page 3 of 7



                                           IV.   DIVERSITYJURISDICTION

             A.            Citizenship of the Parties.

            5.         This civil action involves a controversy between citizens of different              states.


Plaintiffs are citizens of the State of Texas.a

            6.         Defendant Trustee is not acitizen of Texas. When determining citizenship of a

trust for purposes of diversity jurisdiction, it is the citizenship of the trustee which controls, not

the citizenship of the beneficiaries of the trust.s

            7.         The Bank of New York Mellon is a Delaware corporation with its principal place

of business in New York, New               York. A corporation is deemed      to be a citizen of (1) every state

where it has been incorporated and (2) the state where it has its principal place of business (i.e.

its "nerve center").6 Accordingly, The Bank of New York Mellon and Trustee were at the time

of the coÍtmencement of this action, and are at the present time, citizens of both the state of

Delaware and New York.

            8.         Defendant, SPS is aUtah Corporation and is not acitizen of Texas for diversity

purposes.T             A   corporation is deemed    to be a citizen of (1) every       state where   it has been
incorporated and (2) the state where it has its principal place of business (i.e. its "nerve center").s

SPS is a Utah corporation             with its principal place of business in Salt Lake City, Utah.    SPS is not


incorporated in Texas, nor is its principal place of business located in Texas. Therefore, SPS is a

citizen of Utah for purposes of diversity jurisdiction.

            9,             Specialized Loan Servicing, LLC ("SLS")       is   referenced   by Plaintifß in     the

Complaint but is not listed in the style of the case and is not referenced in terms of any attempted

a     See Complaint.
5     SeeNøvarro Sav. Ass'n v. Lee,446 U.S. 458, 464, 100 S. Ct. 1779,64 L. Ed.2d 425 (1980).
6    28 U.S.C.A. $ 1332(cXl) (West).
7    SPS was named as a defendant in the style of the Complaint. However, Plaintiffs failed to reference SPS in the
     body of the Complaint or when discussing and name the parties to the Complaint.
8    28 U.S.C.A. $          1332(cX1).
                                                            3

999999.190/3142836.1
                       Case 5:18-cv-01087 Document 1 Filed 10/15/18 Page 4 of 7



cause    of action. To the extent Plaintiffs are deemed to have included SLS                as a Defendant   it is a

limited liability company.e The citizenship of an LLC is determined by the citizenship of its

members.l0 SLS is a Delaware limited liability company, and thus is a citizen of every state of

which its owners are citizens.ll SLS is wholly owned by its parent company, Specialized Loan

Servicing Holdings LLC ("SLS Holdings"), which in turn is a wholly-owned subsidiary of

Computershare Limited, an Australian corporation                      with its principal place of     business in

Australia. Accordingly, SLS is a citizen of Australia. No known service has been accomplished

as   to SLS, therefore its consent is not required for removal.

           10.         Because Plaintiffs are citizens of Texas and Defendants are citizens of states other

than Texas, there is complete diversity of citizenship among the parties.12

             B.        Amount in Controversy.

           1   1.      This case places an amount in controversy that exceeds the $75,000 threshold. A

party may remove an action from state court to federal court                   if the action is one over which the

federal court possesses subject matter jurisdiction.l3 Such jurisdiction exists as long as the

parties are completely diverse and the amount in controversy exceeds $75,000.00.14

            12.        When ascertaining the amount           in controversy in the context of a motion to
remand, district courts query whether a plaintiffs state court petition, as it existed at the time               of

removal, alleged damages in excess of the statutory minimum.ls If the petition does not allege a

specific amount of damages, the removing party must prove by a preponderance of the evidence




e     SLS was not named in the style of the Complaint, but was named in the body of the Complaint.
r0   See Harvey v. Grey Wolf Drilling Co. , 542 F '3d 1077 , 1079-1080 (5th Cfu. 2008).
tt    Id.
t2    See28 U.S,C.A. $ 332(cXl) (West).
13    See28 U,S.C.A. $ 1aa1(a).
t4    See28 U.S.C.A, $ 1332(a).
ts    See S.\T.S. Erectors, Inc. v. Infax, Inc,,72 F.3d 489, 492 (5rh Cir, 1996).
                                                             4
999999.190/3142836.1
                       Case 5:18-cv-01087 Document 1 Filed 10/15/18 Page 5 of 7



that the amount in controversy requirement is satisfied.l6 The removing party satisfies this

burden      if the court finds it "facially   apparent" that the plaintiffs claimed damages likely exceed

$75,000.00.r7

            13.         In this instance, Plaintiffs' Complaint makes it apparent that Plaintiffs' claimed

damages exceed $75,000.00 given that Plaintiffs seek                   to stop Trustee from foreclosing           on

property located at 301 W. Dickson Ave., San Antonio, Texas 78214 (the "Property").18 The

value of the Property exceeds $75,000.00. See Exhibit D.

            14.         The value of the Property according to the Bexar County Appraisal District is no

less than $116,580 for the taxyear of 2018.le

            15.         Federal jurisdiction can be established by facts alleged in the petition for removal

that support a conclusion that the amount in controversy requirement is satisfied.2O "In actions

seeking declaratory or injunctive relief,          it is well   established that the amount in controversy is

measured by the value of the object of the litigation."2l Plaintiffs seek relief which                if   successful

would preclude enforcement of the contractual loan obligations and the right to foreclose on the

Property.

            16.        "[W]hen the validity of a contract or a right to property is called into question in

its entirety, the value of the property controls the amount in controversy."2z "[T]he amount in

controversy, in an action for declaratory or injunctive reliet is the value of the right to be protected



     See Lewis v. State Farm Lloyds,2}s F. Supp. 2d 706,708 (S.D. Tex. 2002) ciring De Aguilar v. Boeing Co.,ll
     F.3d 55, 5S (sth Cir. 1993); see also Manguno v. Prudential Prop. & Cas. Ins. Co.,276F.3d720,723 (sthClr.
     2002) (explaining that the removing parly bears the burden of showing that federal jurisdiction exists and that
     removal is proper).
t7
     Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).
l8   See Complaint Generally.
19
     See Exhibit D.
20
     Menendez v. 't4/al-Mart Stores, Lnc.,364 F. App'x 62,66 (5th Cir. 2010) (unpublished) (citing Garciqv. Koch
     Oil Co, of Texas Inc.,35l F.3d 636, 638-39 (5th Cir.2003).
2l   Hunt v. Washington State Apple Advert. Comm'n,432 U,S. 333, 347,97 S. Ct.2434,53 L. Ed. 2d 383 (U.S.
      1977).
))
      ll/allerv. Profl Ins. Corp.,296F.2d545,54748 (5th Cir. 1961).
                                                          5

999999.190/3142836.1
                       Case 5:18-cv-01087 Document 1 Filed 10/15/18 Page 6 of 7



or the extent of the injury to be prevented.'23 Also, where a party seeks to quiet title or undo a

foreclosure, the object of the litigation is the property at issue and the amount in controversy is

measured by the value of the property.2a The value of the subject property in this instance for

diversity pu{poses is no less than $116,580 per the records of the Bexar County Appraisal District

for 2018.2s The value of the Property in this instance satisfies the jurisdictional amount of

$75,000. 00 for diversity purposes.

                                               V. JURY DEMAND
              17.       Plaintiffs have made no known jury demand in the State Court Action.

                                              VI.    CONCLUSION

            18,        For the foregoing reasons, Defendants ask the Court to remove this suit to the

United States District Court, 'Western District of Texas, San Antonio Division.




23    lI¡ebbv.Investacorp,Inc.,89F3d252 (5th Cir. 1996),citngLeiningerv. Leininger,7}sF.2d727 (Sthcir. 1983).
24   See  Berry v, Chqse Home Fín., ZZC No. CIV.A. C-09-l16,2009 WL2868224, at *2 (S.D. Tex. Aug. 27,2009).
25    See   Exhibit D.
                                                       6
999999.190/3142836.1
                       Case 5:18-cv-01087 Document 1 Filed 10/15/18 Page 7 of 7



                                                Respectfully submitted,

                                                By: /s/ Michael F. Hord f
                                                    Michael F. Hord Jr.
                                                    Texas Bar No. 00784294
                                                    Federal I.D. No. 16035
                                                    Eric C. Mettenbrink
                                                    Texas Bar No. 24043819
                                                    Federal I.D. No. 569887
                                                    HIRSCH & WESTHEIMER, P.C.
                                                    1 4 1 5 Louis iana, 36th Floor

                                                   Houston, Texas 77 002-2772
                                                   Telephone 7 13 -220-9182
                                                   Facsimile 7 13 -223 -93 19
                                                   E-mail : mhord@hirschwest.com
                                                   Email : qmettenbrink@hirgchwest.com

                                                ATTORNEYS FOR DEFENDANTS



                                     CERTIFICATE OF SERVICE

      I hereby certify that on this 15th day of October, 2018, a true and correct copy of
Defendants' Notice of Removal was forwarded as follows:

                                             Edward P. Cano
                                            201 W. Poplar St.
                                         San Antonio, TX 78212
                                    Via E-Mail and U.S. Regular   Mail


                                                /s/ Michael F. Hord Jr.
                                                Michael F. Hord Jr.




                                                   7
999999.190/3142836.t
